DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/575976 filed 10/23/2017 is acknowledged.

Claim Status
Amendments to the claims are acknowledged. Claims 31-34 are new.
Claims 1, 2, 4-9, 11-34 are under examination.
Claims 3 and 10 are cancelled. 

Double Patenting
The provisional rejection of claims 1, 4-6, 11-15, and 17-19 on the ground of nonstatutory obviousness-type double patenting over claims 1, 21-28, 30, 31 and 34 of copending Application No. 16/534174 is withdrawn in view of Applicant’s amendments.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained from the Office Action of 4/21/2022 and modified in view of Applicant’s amendments.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9 and 11-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 1, 2, 4-9, 11-34 are drawn to a method.
Step 2A Prong One: Identification of an Abstract Idea
The claims recites:
1. Obtaining a probabilistic computational model comprising a set of binding probabilities corresponding to a set of affinity reagents binding to candidate proteins wherein a binding probability of a given affinity reagent is a likelihood measure of binding. 
This step reads on a mental process of obtaining information wherein the model is a mathematical concept. The probabilistic mathematical model reads on a mathematical formula or equation (as taught in par. 0148 of the specification), is a mathematical concept and therefore an abstract idea.
2. Obtaining binding measurements of affinity reagents to a training set of proteins.
This step reads on a mental process of obtaining information which is the binding measurements and is therefore an abstract idea.
3. Updating the binding probabilities of the affinity reagents of the candidate proteins based on binding measurements from a training set of proteins to generate updated binding probabilities and an updated probabilistic model.
This step reads on a mental process and mathematics of inputting measurements data into a mathematical model and is therefore an abstract idea.
4. Selecting a subset of affinity reagents from the affinity reagents consistent with the trained probabilistic model.
This step reads on a mental process of selecting and is therefore an abstract idea.
5. Applying the trained probabilistic model to a first set of binding data and identifying one or more test proteins on the single molecule array based on the application of the trained probabilistic computational model.
This step reads on a mental process and a mathematical step of inputting data into a mathematical model or equation and is therefore an abstract idea..
Dependent claims  2, 4-9 and 11-34 are further drawn to additional abstract idea steps or characterization of the information in the abstract idea steps, and are therefore also judicial exceptions. 

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application. Claim 1, steps (f) and (g) recite selecting a subset of affinity reagents consistent with the trained probabilistic model and binding the reagents to an array. The step does not recite how the probabilistic model is applied to the selection of the reagents to arrive at generation of an array.
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. 
Claim 1 recites step (b) of contacting an array with affinity reagents to first generate and gather binding data used to train the probabilistic model as recited in claim 1, step (e). This is an extra solution activity as described in MPEP 2106.05(g). Furthermore, measuring binding affinity of proteins is well known, routine and conventional.  
Claim 1, step (g) recites an additional step of gathering data by binding a selected subset of affinity reagents that are then input into the trained model. This is a further well known, routine and conventional extra solution step as described in MPEP 2106.05(g). 
The claims further recite:
Assaying the test sample, as in claim 4, step (i).
Wherein assaying comprises fractionating proteins by gel filtration, size exclusion chromatography, hydrophobic interaction chromatography or ion exchange chromatography, as in claims 17-18.
Performing measurements on mixtures of antibodies, as in claim 22.
Performing measurements in the presence of single amino acid variants (SAVs) caused by non-synonymous SNPs, as in claim 23.
Proteins are from a proteome and the affinity reagents target amino acid trimers in the proteome, as in claim 31. 
The claims does do not include additional elements that are sufficient to amount to significantly more than the judicial exception because contacting proteins with affinity agents, assaying, fractionating proteins by the methods of claims 17-18, performing measurements on antibodies and performing measurement in the presence of amino acids with variants would be considered well understood, routine and conventional activities used in analytical methods that an artisan would have relied upon to achieve the goals of the claimed process.  The specification (par. 0067) also teaches that the reagents used are disclosed in the prior art or commercially available, and therefore would make reagents that target trimers also routine and conventional. It is routine and conventional to create probes to target known sequences, i.e. once the target sequence is known, creating probes is routine, conventional and well understood.
Other elements of the method include a computer (claim 1), and a computer database (claim 15) which is a recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Applicants argue (page 12, par. 2) that claim 1 as a whole integrates the abstract idea into a practical application. Applicants argue that the claimed invention can improve the accuracy and efficiency of protein identification.
In response, the method of claim 1 is drawn to training a probabilistic model with binding measurements. That is reflected in steps (a) to (e). The method then goes on to generating binding data with an array of reagents. That binding data is applied to the probabilistic model. This second part of the process of applying data to the trained model is reflected in steps (f) to (i). Finally a protein is selected based on the results of the second part of the process. This is step (i). The claim never practically applies the judicial exceptions. Instead, the claim recites two data gathering steps which precede applying that data to abstract idea steps which are the creation of the trained probabilistic model and using the probabilistic model to identify a protein. 
Applicants argue (Remarks, page 12, par. 3) that claim 1 uses the alleged abstract idea in conjunction with particular manufactures such as a selected subset of affinity reagents consistent with the probabilistic model.  
The result from the probabilistic model is never practically applied. The claimed method ends at a mental process of identifying a test protein. Also, the trained probabilistic model is not applied to selecting and binding affinity reagents in step (f) and (g). Instead, step (f) recites selecting affinity reagents from the affinity reagents “consistent with the trained probabilistic computational model.” The trained probabilistic model is never applied to make a determination that would then be applied as an additional elements, i.e. a practical application. 
Applicants argue (page 12, par. 4) that claim 1 effects a particular transformation of a molecular array of test proteins.
In response, steps (f) and (g) are noted. However, the trained model is never applied to creating an array of affinity reagents. The alleged application is so broadly recited that it is a “just apply it” limitation discussed in MPEP 2106.05(f), for example see section “(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.” 
The trained model is one that predicts binding probabilities however the model is not recited as being applied to the creation of the test array. In contrast, if the model were used to predict binding probabilities of proteins and the best binders or proteins meeting a selection criteria based on the model where then selected and applied to create an array in the real world realm that may be a practical application under “additional element effects a transformation or reduction of a particular article to a different state or thing.” The claim should include enough specificity to integrate the judicial exception into an additional element which would amount to being a practical application (of the judicial exception).

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 1, 2, 4-9, and 11-30 under 35 U.S.C. 112, first paragraph is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1, 2, 4-9 and 11-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendments filed 7/20/2022.
The instant rejection is necessitated by Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites assaying the training set to obtain “the plurality of empirical measurements.” There is lack of antecedent basis support for this limitation in the claims. Claim 1 from which claim 18 depends does not recite empirical measurements; the limitation previously recited in step (c) has been deleted. Corresponding correction to claim 18 is needed. 

Claim Rejections - 35 USC § 103
	The instant rejection is necessitated by Applicant’s amendments filed 7/20/2022. A further search reveals prior art that would make the newly amended claims obvious, as follows.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4-9, 15-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravi et al. (US 2003/0054408) in view of Brusic (US 2005/0074809).
Ravi et al. teach obtaining a model which determins binding score wherein the score represents the probability of binding (par. 0130); the model is a mathematical model of probability distributions of an epitope  which is a likelihood that that an epitope occurs in a binding site (par 0131)(i.e. a probabilistic model comprises a set of binding probabilities of affinity reagents binding to candidate proteins which represents a likelihood of binding to a given candidate protein), as in claim 1, step (a).
Ravi et al. teach a method for identifying a protein by contacting protein fragments to an array comprising binding solution reagents, detecting binding pattern and comparing the binding pattern to a reference set (Abstract)(i.e. contacting affinity reagents with a training set of proteins on an array, obtaining binding measurements of the affinity reagents to the training set of proteins), as in claim 1, steps (b) and (c).
Ravi et al. teach determining a reference set (i.e. a training set) which is information that allows identification a protein based on its binding pattern wherein the reference set is based on a mixture of predicted and experimental data (par. 0033)(i.e. binding probabilities of affinity reagents based on binding from the training set), as in claim (d).
Ravi et al. teach determining a binding pattern of a solution set which is an optimum set of binding reagents (par. 0032)(i.e. selecting a subset of affinity reagents from the affinity reagents consistent with the trained probabilistic model), as in claim 1, step (f). 
Ravi et al. teach (par. 0010) forming a chip based on binding reagents associated with the solution set of the determined epitopes (i.e. selecting a subset of affinity reagents consistent with the trained probabilistic model), obtaining a signature from the chip based on at least one protein in the protein catalog and associating the signature with the at least one protein, as in claim 1, step (g).
Ravi et al. do not specifically teach iteratively updating binding probabilities and generating an updated probabilistic computational model and iteratively repeating the updating of binding probabilities to generate a trained probabilistic model of affinity reagents, as in claim 1, steps (d) and (e).
Ravi et al. do not  specifically teach applying a first set of binding data to the trained probabilistic model and identifying a test protein based on the application of the trained probabilistic model, as in steps (h) and (i).
Brusic teaches a method of predicting biding of a peptides such as ligands to receptors. Brusic teaches a prediction model that is trained with ligand receptor interactions (Abstract and Figure 3)(i.e. updating binding of affinity reagents to candidate proteins to generate an updated probabilistic model), as in claim 1, step (d).
Brusic teaches (Abstract and Figure 3) predicting binding affinity of a novel (not used for training of a predictive model) ligand-receptor interaction, involving a peptide and a particular receptor by combining of representations of both peptide and receptor and presenting that representation to a previously trained predictive model (i.e. applying the trained probabilistic computational model to the first set of binding data and identifying a test protein based on the application of the trained probabilistic model to the fist set of binding data), as in claim 1, step (h) and (i).
Brusic teaches training a predication model that matches peptides to binding affinities  (par. 0010) wherein the training  is performed by adding new data (par. 0011)(i.e. repeating at least one iteration to update bind probabilities to produce a trained probabilistic model), as in claim 1, step (e).
Brusic teach a cyclical refinement of predictive models for improved accuracy by inclusion of new experimental data (par. 0054), as in claim 1, step (d) and (e).
Applying the KSR standard of obviousness, one of ordinary skill in the art would arrive at the method claimed with the combination of teachings from Ravi et al. and Brusic, as will be set forth below.
Regarding the dependent claims, Ravi et al teach the following:
Ravi et al. teach (par. 0080) that an assay may be run in multiple stages with different binding reagents (i.e. iteratively contacting proteins with reagents), as in claim 2. 
Ravi et al. teach assaying a molecular array, detecting the binding pattern of the peptide fragments on the array, and comparing the binding pattern of the peptide fragments to a reference set, and identifying members of a protein mixture (Abstract)(i.e. assaying and comparing empirical measurements to a database and determining presence of a candidate protein), as in claim 4, steps (i) to (iv).
Ravi et al. teach (par. 0131 and par. 0149-150) a mathematical model can be developed and several probability distribution functions can be computed. For example, the probability of occurrence of an epitope can be understood as the likelihood that an epitope occurs at a given antibody binding site, and this likelihood or probability can be expressed as a ratio of the number of binding sites for a given epitope, to the total number of binding sites (for all known epitopes) in the protein catalog. The likelihood that a protein includes an epitope can be based on the number of binding sites in the protein, which reads on the equations of claims 5-6.
Ravi et al. teach a statistical model which is a scoring scheme to compare hypothesis that a protein from a given catalog was bound to the protein chip (i.e. generating a confidence level that the candidate protein matches the identified test protein), as in claim 7.
Ravi et al. teach a threshold to measure desired performance for identifying a protein (par. 0155), as in claim 8.
Ravi et al. teach epitopes that may be a desired region on a polypeptide (par. 0034) wherein the epitope may include a label (i.e. does not originate from a terminus), as in claim 9.
Ravi et al. teach selecting the protein included in the most protein groups or the “maximum epitope” (par. 0093)(i.e. a given candidate protein with the largest value of probability based on measurement outcome), as in claim 16.
Ravi et al. teach a scoring scheme based on protein size (par. 0153(i.e. length), as in claim 17.
Ravi et al. teach cleaving proteins to produce fragments (Abstract and par. 0031)(i.e. fractionating) and producing tribodies (i.e. test proteins that are amino acid trimers), as in claims 18 and 31.
Ravi et al. teach binding reagents with at least 10 different proteins (par. 0049), as in claims 15 and 27.
Ravi et al. teach fractionating proteins and analyzing the proteins by gel electrophoresis (i.e. gel filtration) and column chromatography (i.e. interaction chromatography)(par. 0037 and 0050), as in claim 19.
Ravi et al. teach binding reagents including antibodies (par. 0031) and Fv fragments which are large enough to naturally include variant and SNPs (i.e. in the presence of SAVs and SNPs, as in claims 22 and 23.
Ravi et al. teach initializing a solution set of epitopes from binding reagents (par. 0013), as in claim 24.
Ravi et al. teach an expectation calculation (par. 0150-0151 and par. 0172), as in claim 26.
Ravi et al teach performing iterations (par. 0090) wherein it would be obvious to an artisan to iterate a method of training a model based on the number of binding reagents being considered and Ravi et al. teaches over 10 reagents, as in claim 28.
Ravi et al . teach proteins from a proteome (par. 0037), as in claim 30.
Ravi et al . teach selecting optimal reagents for identifying proteins (par. 0043), as in claim 32.
Ravi et al. teach (par. 0042) that a solution set of binding reagents may be designed to recognize a set of epitopes that are shared by many proteins and that the binding reagents will be selected with the objective that each protein will be recognized by a unique set of binding reagents, which makes obvious designing binding reagents with specificity and accuracy as needed for target proteins, as in claims 29 and 33-34.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Ravi et al. with Bursic. Ravi et al. teach measuring binding patterns between proteins on an array and implementing a mathematical model to select proteins to bind to an array. Brusic teaches the concept of training a binding prediction model and then applying the trained model to a data set to identify a protein by identifying a novel ligand-receptor interaction.   Applying the KSR standard of obviousness to Ravi et al. and Brusic it is  concluded that the mathematical model of Ravi et al. would be refined by applying the teachings of Brusic for training a model by applying new data (Bursic, par. 0011). The refined (i.e. trained) model of Ravi et al. would then be used to predict a protein. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Suggestion for Examiner Interview
Applicant can contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635